COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Felton and Senior Judge Willis


ROSA G. HARRIS AND
 DARRYL S. HARRIS
                                            MEMORANDUM OPINION *
v.   Record No. 0604-03-3                        PER CURIAM
                                             SEPTEMBER 2, 2003
KATHERINE A. BOXLER


            FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                        Thomas H. Wood, Judge

            (Rosa G. Harris; Darryl S. Harris, on brief,
            pro se).

            (John C. Wirth; Nelson, McPherson, Summers &
            Santos, L.C., on brief), for appellee.


     On appeal, Rosa G. Harris (Rosa) and Darryl S. Harris

(Darryl) raise several questions regarding the outcome of Rosa's

petition for visitation with her granddaughter.     Upon reviewing

the record and briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

decision of the trial court.    See Rule 5A:27. 1

                        PROCEDURAL BACKGROUND

     On September 13, 2001, Rosa, the paternal grandmother of

Ashley Lynne Boxler (the child), filed a petition for visitation

with the child.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
         The child's guardian ad litem did not file a brief.
     By order dated August 28, 2002, the juvenile and domestic

relations district court (juvenile court) denied the petition

for visitation.    On August 30, 2002, Rosa's attorney, Susan

Read, noted an appeal "on behalf of Rosa Harris."

     On November 27, 2002, the trial court heard Rosa's de novo

appeal of the juvenile court's decision.     By opinion letter

dated December 18, 2002, the trial court denied the petition.

On February 12, 2002, the trial court entered a final order.

                          BACKGROUND FACTS

     On appeal, we consider the evidence in the light most

favorable to the party prevailing below.     Wilson v. Wilson, 12

Va. App. 1251, 1254, 408 S.E.2d 576, 578 (1991).    So viewed, the

evidence proved that appellee Katherine A. Boxler Hodge

(Katherine) and Darryl are the natural parents of the child. 2

Katherine married Darryl in June 2000.   A few weeks later, a

rift developed, and on June 22, 2000, Darryl sexually assaulted

and abducted Katherine.   Darryl was convicted and sentenced on

those charges in April 2001.   He is presently incarcerated on

those charges.    Katherine and Darryl "have had no relationship

of any kind since" the assault and abduction, prior to the birth

of the child.


     2
       No transcript, or a written statement of facts in lieu
thereof, was filed under Rule 5A:8. Accordingly, the only
available facts are those found in the trial court's detailed
opinion letter.


                                - 2 -
     Katherine subsequently divorced Darryl.   She married Kevin

Hodge in April 2002.   Neither Rosa nor Darryl "have ever seen

[the child] and have not had any type of contact or

communication with her."   Rosa testified that she was "not

willing to initiate visitation with [the child] at Katherine's

house," and she stated that "she intends to take the child to

visit Darryl" in prison, unless the trial court forbids such

visits.   "Katherine adamantly oppose[d] visitation and stated

that" her future goal was for her present husband to adopt the

child.

     On February 12, 2003, the trial court entered a final order

denying "the Petition for Visitation filed by Rosa Harris."    The

trial court considered "all of the factors set forth in Va. Code

(1950) § 20-124.3" and found there was "virtually no evidence"

that visitation by Rosa would be in the child's best interest.

                   APPELLEE'S MOTION TO DISMISS

     Katherine moved to dismiss this appeal because appellants

failed to timely file a transcript or statement of facts

pursuant to Rule 5A:8.   This rule, however, does not require a

dismissal of the appeal if the record is sufficient otherwise to

determine the merits of issues on appeal without the

transcripts.   See Goodpasture v. Goodpasture, 7 Va. App. 55, 58,

371 S.E.2d 845, 846-47 (1988); Turner v. Commonwealth, 2

Va. App. 96, 99, 341 S.E.2d 400, 402 (1986).


                               - 3 -
     After reviewing the record in this case and the issues in

question, we conclude that the transcript is not indispensable

to our resolution of appellants' argument that the trial court

erred in finding Rosa failed to present sufficient evidence to

obtain the requested visitation.   Therefore, we deny the motion

to dismiss and address the merits of appellants' sufficiency

argument.

                          ISSUES PRESERVED

     Appellants filed no transcript or statement of facts, see

supra note 2, therefore, we are limited to the information

contained in that portion of the trial court record that was

timely filed.

     Through counsel, Rosa included written objections on the

final order contesting the "finding that [she] failed to carry

her burden of proof."   She argued that the trial court erred

            in light of evidence presented at trial of
            the familial relationship between Ashley
            Boxler and Rosa Harris, Rosa Harris'
            custodianship of two young half-siblings of
            Ashley Boxler, Rosa Harris' qualities as a
            caretaker of children and Rosa Harris'
            intent to support a relationship between
            Ashley Boxler and her father.

     Darryl, through his guardian ad litem, included the

following written objections:

            The trial court erred in finding there was
            virtually no evidence that visitation
            between Rosa Harris and the minor child
            would be beneficial to the child, as
            evidence was presented at the trial that
            Rosa Harris is the legal custodian of Ashley
                                - 4 -
            Boxler's half-siblings, that she is a fit
            and proper caregiver for those children,
            that Darryl S. Harris, Ashley's father, who
            is set to be released from incarceration in
            August 2006, desired to establish a
            relationship with Ashley while she is still
            young, and that Ms. Harris would support and
            encourage the relationship between Mr.
            Harris and his daughter.

                          ISSUES ON APPEAL

     On appeal, appellants 3 raised the following issues:

            (1) Did the circuit court satisfy the
            constitutional requirement that a denial of
            visitation would be harmful or detrimental
            to the welfare of the child?

            (2) Did the circuit court properly consider
            the guardian ad litem's recommendation or
            opinion?

            (3) May the Juvenile & Domestic Relations
            District [Court] not provide a prompt
            adjudication of the original petition for
            visitation irregardless of any petitions
            filed thereafter? Was due process denied?

                               ISSUE I

     In their first issue, appellants contend the trial court

applied an incorrect standard in denying visitation by Rosa, a

non-parent.   They also argue that the trial court erred in

refusing to abide by the recommendation of the child's guardian

ad litem.


     3
       The record shows that, on March 7, 2003, Darryl filed a
Notice of Appeal listing "Rosa G. Harris" and "Darryl S. Harris"
as petitioners and "Katherine A. (Boxler) Hodge" as respondent.
Rosa and Darryl signed the notice. Darryl indicated under his
signature that he is proceeding pro se.


                                - 5 -
                      A.   Standard for Visitation

     "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling, except for good

cause shown or to enable the Court of Appeals to attain the ends

of justice."   Rule 5A:18.    "The burden is upon the appellant to

provide us with a record which substantiates the claim of

error."    Jenkins v. Winchester Dep't of Soc. Servs., 12 Va. App.

1178, 1185, 409 S.E.2d 16, 20 (1991) (citation omitted).

     The record fails to show that appellants raised or

preserved an objection to the standard applied by the trial

court.    Accordingly, Rule 5A:18 bars our consideration of this

question on appeal.    Moreover, because the trial court correctly

applied the standard expressed in Dotson v. Hylton, 29 Va. App.

635, 638–40, 513 S.E.2d 901, 903 (1999), 4 the record does not

reflect any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.




     4
       The detriment or harms test that appellant and Darryl
contend in their brief should have been applied is actually a
more stringent test. See Williams v. Williams, 256 Va. 19, 20,
501 S.E.2d 417, 417 (1998) (when both parents of intact family
object to grandparent visitation, the state must have compelling
interest before interfering with parental rights; thus, the
trial court had to first find that withholding visitation would
be detrimental to the child before it applied the best interests
standard).

                                  - 6 -
                            B.    Sufficiency

        In their additional argument, appellants challenge the

trial court's decision, arguing that it ruled contrary to the

weight of the evidence.

        "Code § 20-124.2(B) requires a showing of 'clear and

convincing evidence' before visitation may be awarded to a

non-parent.    This erects a 'more stringent standard' than a mere

'preponderance of the evidence.'"       Griffin v. Griffin, 41

Va. App. 77, 85, 581 S.E.2d 899, 903 (2003) (quoting Congdon v.

Congdon, 40 Va. App. 255, 263, 578 S.E.2d 833, 837 (2003)).

        "Because the trial court heard the evidence at an ore tenus

hearing, its decision 'is entitled to great weight and will not

be disturbed unless plainly wrong or without evidence to support

it.'"     Piatt v. Piatt, 27 Va. App. 426, 432, 499 S.E.2d 567, 570

(1998) (citation omitted).       "Absent clear evidence to the

contrary in the record, the judgment of a trial court comes to

an appellate court with a presumption that the law was correctly

applied to the facts."     Bottoms v. Bottoms, 249 Va. 410, 414,

457 S.E.2d 102, 105 (1995).

        In determining the best interests of the child, the trial

court considered the factors in Code § 20-124.3.      Relevant

statutory factors applicable in this case include the

"relationship existing between each parent and each child," the

role each parent played and will play in the future in rearing

the child, "[a]ny history of family abuse," and "[s]uch other
                              - 7 -
factors as the court deems necessary and proper to the

determination."   Id.

     Six weeks after her marriage to Darryl, Katherine decided

to separate.   She gave birth to the child after they separated

and has since remarried.   The child was almost two years old at

the time of the hearing and had no relationship with Rosa or

Darryl.   Appellants are virtual strangers to the child.

Moreover, Rosa refused to accept Katherine's invitation to visit

the child in the mother's home, where she could have begun a

relationship with the child.    Instead, she chose to press for

independent visitation, so that she could take the child to

visit Darryl, who is incarcerated for abusing the child's

mother.

     The record supports the trial court's determination that

appellants failed to carry their burden of proving by clear and

convincing evidence that visitation was in the child's best

interest.   Accordingly, we cannot say that the trial court's

decision was plainly wrong or without evidence to support it.

                               ISSUE II

     Appellants question whether the trial court "properly

consider[ed] the guardian ad litem's recommendation."      In the

final order, the child's guardian ad litem objected "because in

[her] opinion . . . it is in the child's best interest to learn

about and know her father now rather [than] be shocked by his

sudden appearance when he is released from incarceration."     The
                              - 8 -
trial court, sitting as fact finder, disagreed with the guardian

ad litem and found that appellants failed to prove by clear and

convincing evidence that it was in the child's best interests to

award Rosa visitation.   As discussed in I (B), supra, the

evidence supports that finding.   Moreover, the guardian ad

litem's recommendation focused on visitation with Darryl in

prison and did not address the benefits that would result from

visitation with Rosa.

                              ISSUE III

     Appellants contend the juvenile court failed to provide a

prompt adjudication of the petition for visitation, thus denying

her due process.

     "The burden is upon the appellant to provide us with a

record which substantiates the claim of error."    Jenkins, 12

Va. App. at 1185, 409 S.E.2d at 20.   Appellants did not file a

transcript or a written statement of facts, nor did they include

on the final order a due process objection relating to the

juvenile court proceedings.

     "The Court of Appeals will not consider an argument on

appeal which was not presented to the trial court."   Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

See Rule 5A:18.    Absent anything in the record showing that this

issue was raised and preserved in the trial court, we are unable

to determine if they raised this issue at trial.   Accordingly,

Rule 5A:18 bars our consideration of this question on appeal.
                              - 9 -
Moreover, because an appeal from a decision by the juvenile

court involves a trial de novo annulling the juvenile court's

decision, see Fairfax County Dep't of Family Servs. v. D.N., 29

Va. App. 400, 406, 512 S.E.2d 830, 832 (1999), the record does

not reflect any reason to invoke the good cause or ends of

justice exceptions to Rule 5A:18.

      DARRYL'S MOTION FOR APPOINTMENT OF GUARDIAN AD LITEM

     On October 21, 2002, the trial court appointed Paul Dryer

as guardian ad litem "to defend and protect the interests of

Darryl S. Harris."   In its order, the trial court stated that it

made the appointment because

          [i]t appear[ed] that these proceedings
          involve matters of custody and visitation
          concerning the above minor child, and it
          further appear[ed] that the defendant,
          Darryl S. Harris, is currently under a
          disability due to his incarceration and is
          therefore, entitled to the appointment of a
          guardian ad litem pursuant to § 16.1-266(D)
          of the Code of Virginia.

     Code § 8.01-9 requires the appointment of a guardian ad

litem for, inter alia, persons incarcerated on a felony whenever

that person "is a party defendant" in a suit.   "Every guardian

ad litem shall faithfully represent the estate or other interest

of the person under a disability for whom he is appointed, and

it shall be the duty of the court to see that the interest of

the defendant is so represented and protected."   Id.

     Code § 16.1-266(D), upon which the trial court relied in

appointing Dryer as Darryl's guardian ad litem and upon which
                               - 10 -
Darryl relies in requesting that this Court appoint him a

guardian ad litem, provides:

             In those cases described in subsections A, B
             and C which in the discretion of the court
             require counsel or a guardian ad litem to
             represent the child or children or the
             parent or guardian or other adult party in
             addition to the representation provided in
             those subsections, a discreet and competent
             attorney-at-law may be appointed by the
             court as counsel or a guardian ad litem.

        Subsections A, B and C allow the trial court to appoint a

guardian ad litem in situations where the rights of parents or

juveniles are seriously affected, for example, cases involving a

detention or transfer hearing, a petition to terminate parental

rights, situations where a child is the subject of an

entrustment agreement, allegations of abuse or neglect or a

petition for a child in need of services.    Subsections A and B

only pertain to the appointment of a guardian ad litem to

represent a child.    Code § 16.1-266(C) provides that the trial

court

             shall inform the parent or guardian of his
             right to counsel prior to the adjudicatory
             hearing of a petition in which a child is
             alleged to be abused or neglected or at risk
             of abuse or neglect . . . and prior to a
             hearing at which a parent could be subjected
             to the loss of residual parental rights.

        Although Darryl is a person under a disability, see Code

§ 8.01-2(6)(a), he is not "a party defendant" in this appeal.

Darryl joined suit with his mother, who petitioned for

visitation.    Like Rosa's retained attorney, Darryl's guardian ad
                                 - 11 -
litem objected to the denial of Rosa's petition for visitation.

Darryl co-signed Rosa's Notice of Appeal, pro se.   On appeal,

Darryl co-signed Rosa's opening brief, and he was the sole

signatory of the certification required under Rule 5A:21(g).

Neither Code §§ 8.01-9 nor 16.1-266(D) require this Court to

appoint a guardian ad litem under these circumstances, viz., to

prosecute Rosa's appeal denying her petition for visitation.

This case did not involve an entrustment agreement, a custody

dispute, a case involving termination of Darryl's parental

rights or any of the actions described in Code § 16.1-266.

Moreover, Darryl is not and was not "a party defendant" in this

suit such that his rights or interests are affected.   See Code

§ 8.01-9.

     In an overabundance of caution, the trial court appointed a

guardian ad litem in case custody might be an issue.   However,

Darryl was not a party defendant, nor were his rights or

interests affected.   Accordingly, we deny Darryl's motion for

the appointment of a guardian ad litem.

     For the reasons stated herein, we summarily affirm the

decision of the trial court.   See Rule 5A:27.

                                                           Affirmed.




                               - 12 -